DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide on accompanying remarks/arguments papers specific (page No., paragraph No., FIG. No., etc.) Specification/Drawings support for such amendments, particularly claim amendments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following: at least the Abstract and [0006] seem to be in direct conflict with at least FIGS. 3-4 in regard to the claimed subject matter discussed below in the rejection to at least claim 1 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed limitations as found in the rejection to claim 1 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claim(s) 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “A memory device, comprising: a memory structure, comprising: a substrate; 5a channel region, disposed on the substrate; a first doped region and a second doped region, disposed on the substrate and respectively located at two sides of the channel region; a floating gate, disposed on the channel region; and a dielectric layer, disposed between the floating gate and the channel region, the first 10doped region and the second doped region, wherein the floating gate and the first doped region are partially overlapped,” does not reasonably provide enablement for: (a) “or wherein the floating gate and the second doped region are not overlapped, and a sidewall of the floating gate adjacent to the second doped region and a boundary between the second doped region and the channel region are separated by a distance in a length 15direction of the channel region,” (b) “or wherein the floating gate and the first doped region are partially overlapped, the floating gate and the second doped region are not overlapped, and a sidewall of the floating gate adjacent to the second doped region and a boundary between the second doped region and the channel region are separated by a distance in a length direction of the channel 20region.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. In regard to limitation (a) above, FIGS. 3-4 seems relevant to the invention, yet not to the invention as claimed: wherein the floating gate (110a) and the second doped region (106) are not overlapped, and a sidewall of the floating gate (SW2) adjacent to the second doped region (106) and a boundary between the second doped region and the channel region (BD2) are separated by a distance in a length 15direction of the channel region. In the analysis that precedes the part of the limitation in bold fails to find support in the specification/drawings of the instant Application. As found in [0047] in the specification, “the term ‘channel length’ means a length of the channel region 102 in a length direction from the first doped region 104 to the second doped region 106 or from the second doped region 106 to the first doped region 104.” Thus, “length direction of the channel region” refers to the length along Lc in at least FIG. 3. Clearly, there is no distance of any significance, one disclosed in the Application, between SW2 and BD2. As found in at least [0052]: “That is, the sidewall SW2 of the floating gate 110a adjacent to the second doped region 106 is substantially aligned with the boundary BD2 between the second doped region 106 and the channel region 102.” 
Substantially similar analysis governs the claim limitation (b) as found above. 
Claim(s) 2-17 depend from claim 1 and as such are also rejected for the same reasons under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US Patent No. 9899538 to Chang et al. (“Chang”).
As to claim 1, Chang teaches A memory device (As found in at least the Abstract), comprising: a memory structure (As found in at least the Abstract and at least FIG. 1), comprising: a substrate (FIG. 1: 300); 5a channel region (FIG. 1: 306), disposed on the substrate (FIG. 1: 306 disposed on 300); a first doped region and a second doped region (FIG. 1: 302 and 304 doped regions), disposed on the substrate and respectively located at two sides of the channel region (FIG. 1: 302 and 304 disposed on 300 and located at two sided of channel 306); a floating gate (FIG. 1: 308), disposed on the channel region (FIG. 1: 308 disposed on 306); and a dielectric layer (FIG. 1: 310), disposed between the floating gate and the channel region (FIG. 1: 310 disposed between 308 and 306), the first 10doped region and the second doped region (FIG. 1: 310 disposed between 308 and 302 and 304), wherein the floating gate and the first doped region are partially overlapped (FIG. 1: 308 and 304 (on the left) are not overlapped), or wherein the floating gate and the second doped region are not overlapped, and a sidewall of the floating gate adjacent to the second doped region and a boundary between the second doped region and the channel region are separated by a distance in a length 15direction of the channel region (First, see rejection to claim 1 under 35 USC in this Office action; FIG. 1: 308 and 304 (on the right) are not overlapped, and right sidewall of 308 and boundary between 304 and 306 separated (in similitude to at least FIG. 3 of the drawings of the present Application) by a distance in a length 15direction of the channel region (the length direction in the direction from 302 to 304), or wherein the floating gate and the first doped region are partially overlapped (FIG. 1: 308 and 302 (on the right) are overlapped), the floating gate and the second doped region are not overlapped (FIG. 1: 308 and 304 are not overlapped), and a sidewall of the floating gate adjacent to the second doped region and a boundary between the second doped region and the channel region are separated by a distance in a length direction of the channel 20region (First, see rejection to claim 1 under 35 USC in this Office action; FIG. 1: 308 and 304 (on the right) are not overlapped, and right sidewall of 308 and boundary between 304 and 306 separated (in similitude to at least FIG. 3 of the drawings of the present Application) by a distance in a length 15direction of the channel region (the length direction in the direction from 302 to 304).
As to claim 2, Chang teaches wherein a width of the first doped region overlapped with the floating gate is between 0.2 times and 2 times a length of the channel region (As found in at least FIG. 1: 302 and 308 overlap by a length that is at least half the length of 308; or a length that is at least half the length of 306).
As to claim 3, Chang teaches wherein a width of the first doped region is substantially equal to a width of the second doped region (As found in at least FIG. 1: the memory structure comprises, implicitly, more sections similar to the one displayed and adjacent thereof; thus 302 and 304 have substantially equal width).
As to claim 4, see rejection to at least claim 2.
As to claim 5, Chang teaches a width of the first doped region is larger than a width of the second doped region (As found on the structure displayed on FIG. 1: 302 is larger than 304).
As to claim 7, see rejection to at least claim 2.
As to claim 8, see rejection to at least claim 5.
As to claim 9, see rejection to at least claim 4; where as found in at least FIG. 1, 308 and channel below it 310 have substantially same length.
As to claim 10, see rejection to at least claim 3.
As to claim 12, Chang teaches wherein a dopant concentration of the first doped region is the same as a dopant concentration of the second doped region (As found in at least Column 3, lines 14-19).
As to claim 13, Chang teaches wherein the channel region is undoped (First, [0042] in the specification of the instant Application defines undoped channel as being a polysilicon layer; Chang in at least Column 1, lines 31-32 teaches: The non-volatile memory device often can be formed by a silicon layer in which a channel region is formed).
As to claim 16, Chang teaches further comprising a source line connected with the first -21-File: 107426usf doped region and a bit line connected to the second doped region, wherein during a program operation of the memory device, the first doped region is configured to receive a first voltage through the source line, the second doped region is configured to receive a second voltage through the bit line, and the first voltage is higher than the second voltage (As found in at least FIG. 1 and TABLE 1: source line (302), bit line (304), and in programming 302 at 7V. and 304 at 0V.).
As to claim 17, see rejection to at least claim 16; moreover, whether a region is called source region or bit region is purely a matter of convention; this is akin to memory binary programming, where “1” can mean programmed and “0” can mean erased; while clearly the opposite can also be adopted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9899538 to Chang et al. (“Chang”) in view of  JP 2002511189 A to “Japanese Inventor name” (“Inventor”).  
As to claim 6, while Chang teaches a width of the first doped layer, Chang may not expressly teach: wherein a width the first doped layer overlapped with the floating gate is between 0.9 um and 9 um.
Yet, relevantly and complementarily, Inventor teaches a width the first doped layer overlapped with the floating gate is between 0.9 um and 9 um (As found in at least under “Description”: The floating gate 24 can overlap by 0.85 μm.)
Chang and Inventor are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory that may include floating gates and doped layers.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Chang as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Mitsutaka also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: to inject holes into the floating gate electrode.  
Therefore, it would have been obvious to combine Chang with Inventor to make the above modification.
As to claim 11, see rejection to at least claim 6.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9899538 to Chang et al. (“Chang”) in view of  WO 2018043425 A1
to Kaoru (“Kaoru”).  
		As to claim 14, while Chang teaches a substrate, Chang may not expressly teach wherein the substrate comprises a glass substrate and a buffer layer disposed on the glass substrate.
		However, Kaoru teaches wherein the substrate comprises a glass substrate and a buffer layer disposed on the glass substrate (As found in at least FIG. 2 and under “Description”: “The substrate 12 is, for example, a glass substrate, and a base film (not shown) may be formed on the substrate 12. When the base film is formed, circuit elements such as the first TFT 10A and the second TFT 10B are formed on the base film. Although the base film is not particularly limited, it is an inorganic insulating film, for example, a silicon nitride (SiNx) film, a silicon oxide (SiOx) film, or a laminated film having a silicon nitride film as a lower layer and a silicon oxide film as an upper layer).
Chang and Kaoru are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory that may include non-volatile memory.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Chang as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Kaoru also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: glass substrate has low electrical loss (glass is an insulator).  
Therefore, it would have been obvious to combine Chang with Kaoru to make the above modification.
As to claim 15, at least Kaoru teaches further comprising a select transistor disposed to be connected in series with the memory structure (As found in at least FIG. 6: memory structure Qm in series with select transistor Q1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827